    


FIRST AMENDMENT TO AMENDED AND
RESTATED REVOLVING CREDIT AGREEMENT


This First Amendment to Amended and Restated Revolving Credit Agreement (herein,
the “Amendment”) is entered into as of December ___, 2019, by and among World
Acceptance Corporation (the “Borrower”), Wells Fargo Bank, National Association
together with the other financial institutions a party hereto (the “Lenders”)
and Wells Fargo Bank, National Association, as Administrative Agent and
Collateral Agent for the Lenders (the “Administrative Agent”).
PRELIMINARY STATEMENTS
A.The Borrower, the Lenders, and the Administrative Agent are parties to a
certain Amended and Restated Revolving Credit Agreement, dated as of June 7,
2019 (as amended from time to time, the “Credit Agreement”). All capitalized
terms used herein without definition shall have the same meanings herein as such
terms have in the Credit Agreement.
B.    The Borrower has requested that the Lenders agree to make certain
amendments to the Credit Agreement, and the Lenders are willing to do so under
the terms and conditions set forth in this Amendment.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
SECTION 1.    AMENDMENTS.
Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:
1.1.    The following definition in Section 5.1 of the Credit Agreement
(Definitions) shall be amended and restated as follows:
“Net Income Available for Fixed Charges” for any period means Consolidated
Adjusted Net Income during such period plus, to the extent deducted in
determining Consolidated Adjusted Net Income, (a) all provisions for any
Federal, state or other income taxes made by the Borrower and its Restricted
Subsidiaries during such period, (b) Fixed Charges of the Borrower and its
Restricted Subsidiaries during such period and (c) depreciation, amortization
and non-cash share based compensation expenses during such period.
1.2.    The following new definitions are added to Section 5.1 of the Credit
Agreement (Definitions):
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. §1841(k).
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. §252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. §47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. §382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.
“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.
1.3.    Section 8.7(b) of the Credit Agreement (Financial Covenants) shall be
amended and restated as follows:
(b)    The Borrower will at the end of each fiscal quarter have a ratio of Net
Income Available for Fixed Charges to Fixed Charges for each period of four
consecutive fiscal quarters then ending at not less than 2.75 to 1.0.
1.4.    The following new Section 12.29 is added to the Credit Agreement
(Monthly Statements):
Section 12.29    Recognition of the U.S. Special Resolution Regimes.
(a)    In the event that any Lender that is a Covered Entity becomes subject to
a proceeding under a U.S. Special Resolution Regime, the transfer from such
Lender of this Agreement, and any interest and obligation in or under this
Agreement, will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if this Agreement, and any
such interest and obligation, were governed by the laws of the United States of
America or a state of the United States of America.
(b)    In the event that any Lender that is a Covered Entity or a BHC Act
Affiliate of such Lender becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under this Agreement that may be exercised
against such Lender are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
this Agreement were governed by the laws of the United States of America or a
state of the United States of America.
1.5.    Effective December 31, 2019, Schedule 6.2 of the Credit Agreement
(Subsidiaries) shall be amended and restated as set forth on Exhibit A.
1.6.    As of the date of this Amendment, the Borrower represents and warrants
that the information included in the Beneficial Ownership Certification is true
and correct in all respects. The Borrower will promptly notify the
Administrative Agent of any change in the information provided in the Beneficial
Ownership Certification that would result in a change to the list of beneficial
owners identified in such certification.
SECTION 2.    CONDITIONS PRECEDENT.
The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent (the date on which the following conditions
precedent have been satisfied being referred to herein as the “Effective Date”):
2.1.    The Borrower and the Lenders, shall have executed and delivered this
Amendment to the Administrative Agent.
2.2.    The Restricted Subsidiaries parties to the Subsidiary Guaranty Agreement
shall have executed and delivered to the Administrative Agent their consent to
this Amendment in the form set forth below.
2.3.    Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.
SECTION 3.    REPRESENTATIONS.
In order to induce the Lenders to execute and deliver this Amendment, the
Borrower hereby represents to the Administrative Agent, the Collateral Agent,
and the Lenders that as of the date hereof, (a) the representations and
warranties set forth in Section 6 of the Credit Agreement and in the other Loan
Documents are and shall be and remain true and correct (except that the
representations contained in Section 6.6 shall be deemed to refer to the most
recent financial statements of the Borrower delivered to the Agent) and (b) the
Borrower and the Restricted Subsidiaries are in compliance with the terms and
conditions of the Credit Agreement and the other Loan Documents and no Default
or Event of Default exists or shall result after giving effect to this
Amendment.
SECTION 4.    MISCELLANEOUS.
4.1.    Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement,
the Notes, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement as amended
hereby.
4.2.    The Borrower heretofore executed and delivered, among other things, the
Company Security Agreement and hereby acknowledges and agrees that the security
interests and liens created and provided for therein secure the payment and
performance of the Obligations under the Credit Agreement as amended hereby,
which are entitled to all of the benefits and privileges set forth therein.
Without limiting the foregoing, the Borrower acknowledges that the “Secured
Indebtedness” as defined in, and secured by the Collateral pursuant to, the
Company Security Agreement shall be deemed amended to include all “Obligations”
as defined in the Credit Agreement as amended hereby.
4.3.    The Borrower agrees to pay on demand all costs and expenses of or
incurred by the Administrative Agent in connection with the negotiation,
preparation, execution and delivery of this Amendment and the other instruments
and documents to be executed and delivered in connection herewith, including the
fees and expenses of counsel for the Administrative Agent.
4.4.    This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of a
counterpart hereof by facsimile transmission or by e-mail transmission of a
Portable Document Format File (also known as an “PDF” file) shall be effective
as delivery of a manually executed counterpart hereof. This Amendment shall be
governed by, and construed in accordance with, the internal laws of the State of
Illinois (without regard to principles of conflicts of laws).
[SIGNATURE PAGES TO FOLLOW]





This Amendment is entered into as of the date and year first above written.
 
WORLD ACCEPTANCE CORPORATION
 
 
 
By
________________________________
R. Chad Prashad, President and Chief Executive Officer
 







Accepted and agreed to:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender and as
Administrative Agent and Collateral Agent
 
 
 
By
________________________________
 
   William M. Laird, Senior Vice President
 
 
 
 





 
BANK OF AMERICA, N.A.
 
 
 
 
 
By
 
 
Name
 
Title
 
 
 
BANK OF MONTREAL




By _______________________________
     Name
     Title
 
 
 
TEXAS CAPITAL BANK, NATIONAL ASSOCIATION
 
 
 
 
 
By
 
 
Name
 
Title
 
 
 
FIRST TENNESSEE BANK NATIONAL ASSOCIATION
 
 
 
 
 
By
         
 
Name
Title
 


BANK UNITED, N.A.
 
 
 
 
 
By __________________________________
 
Name
 


AXOS BANK
 
 
 
 
 
By __________________________________
 
Name
Title



 


PACIFIC WESTERN BANK
 
 
 
 
 
By __________________________________
 
Name
 
Title





                        







ACKNOWLEDGMENT AND CONSENT
Each of the undersigned is a Restricted Subsidiary of World Acceptance
Corporation who has executed and delivered to the Collateral Agent, the
Administrative Agent, and the Lenders the Subsidiary Guaranty Agreement and the
Subsidiary Security Agreement. Each of the undersigned hereby acknowledges and
consents to the First Amendment to Amended and Restated Revolving Credit
Agreement set forth above (the “Amendment”) and confirms that the Loan Documents
executed by it, and all of its obligations thereunder, remain in full force and
effect, and that the security interests and liens created and provided for
therein continue to secure the payment and performance of the Obligations of the
Borrower under the Credit Agreement after giving effect to the Amendment.
Dated as December ___, 2019.
[SIGNATURE PAGE TO ACKNOWLEDGMENT AND CONSENT TO FOLLOW]



Each of the undersigned acknowledges that the Collateral Agent, the
Administrative Agent, and the Lenders are relying on the foregoing in entering
into the Amendment.
 
World Acceptance Corporation of Alabama
 
World Acceptance Corporation of Missouri
 
World Finance Corporation of Georgia
 
World Finance Corporation of Louisiana
 
World Acceptance Corporation of Oklahoma, Inc.
 
World Finance Company of South Carolina, LLC
 
World Finance Corporation of Tennessee
 
WFC of South Carolina, Inc.
 
World Finance Corporation of Illinois
 
World Finance Corporation of New Mexico
 
World Finance Company of Kentucky, LLC
 
World Finance Corporation of Colorado
 
World Finance Corporation of Wisconsin
 
WFC Services, Inc.
 
World Finance Company of Mississippi, LLC
World Finance Company of Idaho, LLC
World Finance Company of Utah, LLC



 
By
 
 
Name
 
Title


 
WFC Limited Partnership
 
 
 
By WFC of South Carolina, Inc.,
 
as sole general partner


 
By
 
 
Name
Title
 
 





EXHIBIT A


Revisions to Schedule 6.2 of the Credit Agreement


SCHEDULE 6.2
SUBSIDIARIES
Name
Jurisdiction of Organization
Owner
Percentage Ownership
WAC Insurance Company, Ltd.
Turks and Caicos Island
World Acceptance Corporation
100%
WFC of South Carolina, Inc.
South Carolina
World Acceptance Corporation
100%
World Acceptance Corporation of Alabama
Alabama
World Acceptance Corporation
100%
World Acceptance Corporation of Missouri
Missouri
World Acceptance Corporation
100%
World Finance Company of Georgia, LLC
Georgia
World Acceptance Corporation
100%
World Finance Corporation of Illinois
Illinois
World Acceptance Corporation
100%
World Finance Corporation of Louisiana
Louisiana
World Acceptance Corporation
100%
World Finance Corporation of New Mexico
New Mexico
World Acceptance Corporation
100%
World Finance Corporation of South Carolina, LLC
South Carolina
World Acceptance Corporation
100%
World Finance Corporation of Tennessee
Tennessee
World Acceptance Corporation
100%
World Finance Company of Indiana,
LLC
Indiana
World Acceptance
Corporation
100%
World Acceptance Corporation of Oklahoma, Inc.
Oklahoma
World Acceptance Corporation
100%
World Acceptance Limited Partnership
Oklahoma
World Acceptance Corporation of Oklahoma, Inc (99%) and WFC of South Carolina,
Inc. (1%)
100%
WFC Limited Partnership
Texas
World Acceptance Limited Partnership (99%) and WFC of South Carolina, Inc. (1%)
100%
World Finance Corporation of Kentucky, LLC
Kentucky
World Acceptance Corporation
100%
World Finance Corporation of Colorado
Colorado
World Acceptance Corporation
100%
World Finance Company of Mississippi,
LLC
Mississippi
World Acceptance Corporation
100%
World Finance Company of Idaho, LLC
Idaho
World Acceptance Corporation
100%
WFC Services, Inc., a South Carolina corporation
South Carolina
World Acceptance Corporation
100%
World Finance Corporation of Wisconsin, a Wisconsin corporation
Wisconsin
World Acceptance Corporation
100%
World Finance Company of Utah, LLC
Utah
World Acceptance Corporation
100%







-1-

